DETAILED ACTION

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 14 April 2022 has been entered.
 







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (USPN       10,346,464), in view of Zhang et al. (USPAP       2016/0191,903), hereinafter, “Zhang”.
        Regarding claim 1, Ye recites, a processor coupled to memory storing computer-executable instructions that, when executed by the processor, configure the processor to (Please note, figure 2A): obtain feature information indicative of a reference pose of a feature in a first image of a first modality (Please note, claim 1. As indicated extracting features from each of a query image acquired in a first modality and a database image acquired in a second modality, wherein the first modality is different from the second modality, the query image is a face image and the database image is a face image having a head pose that is different from a head pose of the query image); and determine a pose of an imaging device producing images of a second modality suitable to produce a second image of the feature having a pose that matches the reference pose of the feature based in part on the feature information (Please note, claim 1. As indicated determining, based on a codebook for the first modality, a vector distance distribution for the query image represented by the extracted features and a vector distance distribution for the database image represented by the extracted features; generating a set of distances between the vector distance distribution determined for the query image and the vector distance distribution determined for the database image; determining a score for matching the query image and the database image based on the determined set of distances; and transmitting information related to the determined score to a server to cause the server to match the query image to the database image using the transmitted information and to display matched images to a user of the server).
                Ye does not expressly teach, wherein the feature information includes a contour of the feature in the first image. 
        Zhang teaches, wherein the feature information includes a contour of the feature in the first image (Please note, paragraph 0143. As indicated the processor 220 acquires the short distance feature correspondence information by extracting at least one feature point matching between the first image and the second images based on, for example, an active contour model (ACM)).
        Ye & Zhang are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this contour of the feature in the first image of Zhang in Ye’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0143, “to include a plurality of items of feature correspondence information.”
                   Therefore, it would have been obvious to combine Zhang with Ye to obtain the invention as specified in claim 1.
Regarding claim 7, Ye recites, wherein to identify a transform between the first image and the second image (Please note, column 12, lines 10-18. As indicated after each image patch is extracted, the method 600 progresses under execution of the processor 205 to a step 640. A feature descriptor is extracted from the image patch at execution of step 640. A feature descriptor is a histogram of image gradient orientations that characterises the appearance and shape of an image patch. One example of a feature descriptor is a histogram of oriented gradients (HoG) descriptor. Another example of a feature descriptor is scale invariant feature transform (SIFT) descriptor. A feature descriptor is typically represented by a vector).
Regarding claims 13 and 20, analysis similar to those presented for claim 1, are applicable.









Allowable Subject Matter


Claims 2-6, 8,10, 12, 14-15, 17-19 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the processor is further configured to: obtain tracking information from a spatial tracker configured to identify a position and orientation of the imaging device; and update, responsive to movement of the imaging device, an indication of the pose of the feature in the second image produced by the imaging device based on at least one of the tracking information or the feature information.















Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, December 9, 2021